Exhibit 10.4

 

3COM CORPORATION

 

DIRECTOR STOCK OPTION PLAN

(As Amended by the Board June 28, 2003)

 

1.     Purpose.  It is the purpose of this Director Stock Option Plan (the
“Plan”) to enable 3Com Corporation (the “Company”) and its subsidiaries to
retain and provide incentives to outside directors by offering them an
opportunity to acquire a proprietary interest in the Company.

 

2.     Eligibility and Administration.  Eligible participants shall be limited
to outside directors of the Company and its subsidiaries.  The Plan shall be
administered by a committee of the Company’s Board of Directors (the “Board”)
consisting of its directors who are also employees of the Company.  The Board
and such committee are both referred to as the Board and the committee shall
have all the powers of the Board hereunder, including, without limitation, the
authority to, from time to time, establish guidelines (the “Guidelines”) that
determine the number of shares to be subject to the options granted under the
Plan, subject to the per option limits set forth in Sections 4(b) and 4(c) and
the restriction on amendment of the Guidelines set forth in Section 9.  The
Guidelines must provide that on each grant date, the number of shares of Common
Stock subject to each option automatically granted pursuant to Section 4(b) or
4(c), as the case may be, shall be equal for each eligible participant, subject
to distinctions based on the outside director’s position as Chairman of the
Board, designation as the “lead” outside director, and service on Board
committees.  All questions of interpretation of the Plan or of any option shall
be determined by the Board, and such determinations shall be final and binding
upon all persons having an interest in the Plan or such option.

 

3.     Shares Subject to Plan.

 

(a)   Subject to adjustment as provided in Section 3(b), the maximum number of
shares of the Company’s common stock (“Common Stock”) and rights to acquire
Common Stock that may be issued pursuant to this Plan shall be 9,062,453 shares
(as adjusted for stock splits and stock dividends, and similar events).  Options
or shares that are issued to participants under the Plan and terminate without
being exercised shall revert to the status of authorized but unissued options or
shares under the Plan.

 

(b)   In the event of any stock dividend, stock split, reverse stock split,
recapitalization, combination, reclassification or similar change in the capital
structure of the Company, appropriate adjustments shall be made in the number
and class of shares subject to the Plan, the Guidelines and the per option
limits set forth in Section 4, and to any outstanding options granted under the
Plan, and in the exercise price of such outstanding options.

 

4.     Rights Issuable Under the Plan.

 

(a)   During the term of the Plan, eligible participants shall be granted
options to acquire shares of the Common Stock of the Company (“Options”) as
provided in this Section 4.  Each Option shall be exercisable immediately as to
all shares of Common Stock subject to the Option, subject to the Company’s right
to repurchase at the original exercise price, which right shall lapse pursuant
to the applicable vesting schedule, as specified below.  All Options shall be
subject to the terms and conditions set forth in the forms of Nonqualified Stock
Option Agreement attached hereto as Exhibit 1; provided, however, that the Board
may at the time of grant of any Option make

 

--------------------------------------------------------------------------------


 

such modifications to such terms and conditions as are otherwise in compliance
with the restrictions contained in the Plan.

 

(b)   The Board shall grant an Option to purchase that number of shares as may
be specified in the Guidelines then currently in effect (the “Guideline Amount”)
for service on the Board, not to exceed 120,000 shares of Common Stock (or
160,000 shares if the participant is the lead director or Chairman of the Board
on the date of grant), to each eligible participant at the first Board meeting
following the date upon which he or she first becomes eligible (the “Initial
Grant”).  Subject to accelerated vesting upon a Transfer of Control (as
specified in the option agreement), the Initial Grant shall vest as to 25% of
the shares subject thereto on each anniversary of the date of grant, so as to be
100% vested on the fourth anniversary of the date of grant, subject to the
optionee remaining as a director through such vesting dates.  Thereafter, on the
date of the Company’s regularly scheduled annual stockholder meeting, the Board
shall grant an additional Option to each eligible participant to purchase that
number of shares equal to the Guideline Amount for service on the Board, not to
exceed 120,000 shares of Common Stock (or 160,000 shares if the participant is
the lead director or Chairman of the Board on the date of grant) (the “Annual
Grants”).  Subject to accelerated vesting upon a Transfer of Control (as
specified in the option agreement), Annual Grants shall vest as to 50% of the
shares subject thereto on the day prior to the next year’s regularly scheduled
Company annual stockholder meeting and as to the balance of the shares subject
thereto on the day prior to the next year’s regularly scheduled Company annual
stockholder meeting, so as to be 100% vested on the day prior to the Company
annual stockholder meeting held approximately two years following the grant
date, subject to the optionee remaining a director through such vesting dates. 
Additionally, at the time an Initial Grant is made to a new director, he or she
shall receive an option grant with the number of shares subject thereto equal to
the Guideline Amount multiplied by a fraction, the numerator of which is the
number of full months of service remaining prior to the next annual stockholder
meeting and the denominator of which is 12 (the “Pro-Rata Grant”).  Subject to
accelerated vesting upon a Transfer of Control (as specified in the option
agreement), the Pro-Rata Grant will vest as to 50% of the shares subject thereto
on each anniversary of the date of grant, so as to be 100% vested on the second
anniversary of the date of grant, subject to the optionee remaining as a
director through such vesting dates.

 

(c)   In addition to the Options granted by the Board pursuant to Section 4(b),
the Board shall grant an Option (at the same time and upon the same terms and
which may be combined with the Section 4(b) grants) to purchase that number of
shares equal to the Guideline Amount for service on a Standing Committee, not to
exceed 48,000 shares of Common Stock, to each eligible participant serving on a
Standing Committee of the Board at the first meeting of the Board occurring on
or after the date on which he or she begins to serve on a Standing Committee.  A
Standing Committee shall mean the Audit Committee, Compensation Committee or the
Technology Committee of the Board.

 

5.     Consideration.  The exercise price for Options shall be payable by
(i) delivery of cash or check, (ii) tender of shares of Common Stock having a
fair market value equivalent to the purchase or exercise price, or
(iii) delivery of a promissory note payable to the Company; provided, however,
that the Board may impose at the time of any grant of rights hereunder such
restrictions on the exchange of Common Stock or delivery of a promissory note as
the Board may deem appropriate or necessary and that any promissory note shall
be secured by such collateral as is required by the attached form of
Nonqualified Stock Option Agreement, or as the Board shall otherwise determine
at the time of grant.

 

2

--------------------------------------------------------------------------------


 

6.     Exercise Price.  The exercise price payable upon exercise of any Option
shall be at least equal to the fair market value of a share of Common Stock as
determined by the Board on the date of grant.

 

7.     Limitation on Exercisability.  No right granted hereunder shall be
exercisable for a period of more than ten years after the date of grant.

 

8.     Restriction on Transfer of Options.  No Option may be transferred in any
manner whatsoever, other than by the laws of descent and distribution.  Options
may be exercised during the lifetime of the optionee only by the optionee.

 

9.     Termination or Amendment.  The Board, including any duly appointed
committee of the Board, may terminate or amend the Plan at any time; provided,
however, that without the approval of the shareholders of the Company, there
shall be (a) no increase in the total number of shares of stock covered by the
Plan (except by operation of the provision of Section 3, above), and (b) no
expansion in the class of persons eligible to receive Options.  In any event, no
amendment may adversely affect any then outstanding Option, or any unexercised
portion thereof, without the consent of the optionee.

 

10.   Separation From Board Service.

 

(a)   Early Separation.  Upon a participant’s termination of Board service
occurring within six months of such participant becoming an outside director
(other than a termination of service due to the participant’s death or permanent
and total disability), then participant’s options shall cease to vest on the
termination date and shall remain exercisable, to the extent vested on the
termination date, for one year following the date of termination (but in no
event longer than the original term of the option).

 

(b)   Normal Separation; Death or Disability Separation.  Upon a participant’s
termination of Board service that is not a Qualifying Board Retirement (i)
occurring at least six (6) months following the commencement of such service, or
(ii) that is pursuant to the participant’s death or permanent and total
disability (as defined in Internal Revenue Code Section 22(e)(3)), all of his or
her Plan Options shall vest as to one additional year’s vesting or, with respect
to an Annual Grant, as to the number of shares that would have vested on the day
prior to the next regularly scheduled meeting of the stockholders, and shall
remain exercisable for one year following such separation from service (but in
no event longer than the original term of the option).

 

(c)   Qualifying Board Retirement.  Upon a participant’s Qualifying Board
Retirement, all of his or her Plan Options shall vest 100% and shall remain
exercisable for three years following the date of such retirement (but in no
event longer than the original term of the option).  For purposes of this Plan,
a Qualifying Board Retirement means an outside director’s termination from Board
membership, including pursuant to the outside director’s death or permanent and
total disability (as defined in Internal Revenue Code Section 22(e)(3)), if such
termination follows ten full years of Board service or five full years of Board
service and attainment of age 62 or greater.

 

3

--------------------------------------------------------------------------------